Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In the claims, it is unclear what elements/components constitute a plant growth promotor. The scope of claims is thus not clear. If applicant intends to claim a multi-component composition, they should do so explicitly.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Eisenmenger et al. 4366138.
  Eisenmenger teaches, especially in col. 2 and 8, using nitric acid to oxidize nanometer-sized carbon black. Since the same oxidation is performed, the functional groups are present and the growth promotion property is possessed.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eisenmenger.
For claim 5, Eisenmenger teaches, especially in col. 2 and 8, using nitric acid or air to oxidize nanometer-sized carbon black. This does not teach the presence of both, however using both is obvious to perform the desired oxidation; In re Kerkhoven 626 F.2d 846 (1980).
While couched in terms of the volatiles, performing the same degree of oxidation is obvious to Attain the desired result. As to claim 10, these temperatures are obvious to avoid evaporation of the liquid phase. The flow rates and reactant ratios are obvious to attain effective oxidation.

Claims 1, 2, 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Mise et al. 6123759.
Mise teaches, especially in col. 4-6 and table 2, treating nanometer-sized carbon black with ozone to functionalize it. Note the presence of humic acid in col. 21.
 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mise.
For claim 5, also taught is nitric acid. This does not teach the presence of both, however using both is obvious to perform the desired oxidation; In re Kerkhoven supra. Claim 10, the surface groups and reactant ratios are obvious/possessed as noted above. For claim 11, stirring is obvious to enhance the contact of the gas and liquid, and degassing is an obvious expedient to control/terminate the reaction.

Claims 1-4, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. 8728432.
Arai teaches, especially in col. 8-10, treating aqueous phase carbon black with ozone to form different functional groups, and neutralizing the solution by heating and recovering the carbon. The size may be 100 nm. Arai differs only in not requiring nano sized, however using it is obvious as it is in the range taught. Comments above with respect to features not explicitly taught are incorporated herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART L HENDRICKSON whose telephone number is (571)272-1351.  The examiner can normally be reached on Monday-Friday from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736